Citation Nr: 0433420	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-15 385	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder, variously characterized.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee condition.

3. Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for Hepatitis.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which found no new and material 
evidence to warrant reopening the hepatitis claim; the 
veteran's back and knee claims were reopened but were 
subsequently denied on the merits.  

The low back disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 2001, 
the RO denied the veteran entitlement to service connection 
for a back strain, a right knee condition, and hepatitis.

2.  That evidence associated with the claims file subsequent 
to the September 2001 decision vis-à-vis the back and right 
knee conditions bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claims.

3.  That evidence associated with the claims file subsequent 
to the September 1991 decision vis-à-vis the hepatitis claim 
which is neither cumulative nor redundant, bears directly, 
but not substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

4.  The veteran sustained  right knee strain during service, 
and the medical evidence of record supports that the 
veteran's current right knee strain was caused or aggravated 
by service. 


CONCLUSIONS OF LAW

1.  The September 1991 RO decision which denied entitlement 
to service connection for a back strain, a right knee 
condition, and hepatitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004). 

2.  New and material evidence to reopen the claim for service 
connection for a low back disorder, variously characterized 
and for a right knee disorder has been submitted, and those 
claims have been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

3.  New and material evidence to reopen the claim for service 
connection for hepatitis has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  A right knee strain was incurred as a result of military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimed disorders inter alia were previously denied by an 
unappealed rating action on September 19, 1991 as the 
evidence failed to demonstrate the claimed disorders.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

With respect to previously denied claims, in November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000, 7-2003.  However, the 
duty-to-assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. § 
5103A(f). 

The Board notes that the regulations implementing the VCAA 
include a new definition of new and material evidence.  See 
38 C.F.R. § 3.156(a) (effective for claims submitted after 
August 29, 2001).  However, inasmuch as the veteran's claim 
was received prior to August 2001, the new provisions of 38 
C.F.R. § 3.156(a) do not apply.  In any event, since the 
Board herein grants reopening of the claims, the 
applicability of that new regulation is not of significance 
to this aspect of the present decision.

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means existing evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board is mindful that the RO determined that new and 
material evidence had been submitted vis-à-vis the knee and 
back claims; following that determination, the RO denied the 
claims because a nexus between the current knee and back 
conditions had not been demonstrated.  

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

Service medical records show the veteran with recurrent knee 
pain in 1985, and with a right knee ligament strain in 
November 1990 and October 1991.  In 1987, the veteran 
reported complaints of low back pain.  In 1987, the veteran 
tested positive for HBc when he was a blood donor; there was 
no treatment and no diagnosis of any active disease process.  
The veteran failed to report for a scheduled VA examination 
in the context of his claim for VA benefits.  The claimed 
disorders were deemed to have resolved during service and 
determined as not shown as existing at that time.  The Board 
also observes that the veteran did not undergo a separation 
medical examination.  As noted above, the claimed disorders 
were denied in a September 1991 rating action, which became a 
final decision in the absence of a perfected appeal.

The veteran sought to reopen by filing a claim in April 2001.  
The records associated with the claims file since the prior 
denial include evidence demonstrating that the veteran has an 
early degenerative disc disease with a focal small herniated 
disc at L4-L5, L5-S1.  A comprehensive VA examination was 
afforded in November 1991, which identified, in addition to 
the back disorder, a current diagnosis of right knee strain.  
The examiner also diagnosed of hepatitis C antibody 
positivity by history only.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

It bears some emphasis that with respect to the veteran's 
claimed back and right knee disorders, the earlier final 
adverse rating decision from 1991 was based upon the absence 
of a diagnosis of the claimed disorders at that time.  A 
right knee and lower back disorder has since been diagnosed.  
Give the finding in service, the Board believes that those 
diagnoses are so significant that they must be considered in 
order to fairly decide the merits of the respective claims.  
In other words, they constitute new and material evidence, 
and the veteran's claims have, therefore, been reopened.  

The Board is mindful that the RO also reopened those claims 
and, thereafter, considered them as claims of entitlement to 
service connection.  Having also reopened those claims, the 
Board will address the knee claim on the merits below.  
However, the low back claim is being remanded for the reasons 
set forth in the REMAND section below.

When the case was previously decided in 1991, the hepatitis 
claim failed because the evidence did not demonstrate any 
active hepatitis.  The evidence recently submitted still 
fails to demonstrate any active hepatitis disorder.  That 
notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the hepatitis claim 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, that benefit sought on appeal must be 
denied.

Right Knee

The relevant VCAA notice was provided in May 2001 as well as 
in the Statement of the Case of April 2003.  A VA examination 
was afforded.  The Board considers that the duty to assist 
with respect to the right knee claim has been fulfilled.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

As noted above, the service medical records showed the 
veteran with recurrent knee pain in 1985 and with a right 
knee ligament strain in November 1990 and October 1991.  The 
November 2001 VA examination diagnosed "[r]ight knee strain 
which is documented in the medical records for his Military 
duty at Fort Polk.  There were two (sic) documented visits . 
. . as a result of this injury to his right knee which 
occurred in the Military."  That passage from the November 
2001 VA examination, viewed in a light most favorable to the 
veteran, establishes a nexus between the current right knee 
strain and the veteran's military service.  The Board was 
unable to identify any other evidence currently of record 
that also addresses whether a nexus exists between the 
veteran's right knee strain and his military service.  

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991). 


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder, variously characterized, is reopened.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision.  

The veteran's claim of entitlement to service connection for 
a right knee disorder is reopened.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hepatitis, that appeal is denied. 

Entitlement to service connection for a right knee strain is 
granted. 


REMAND

The Board observes that although the veteran had complaints 
of occasional radicular pain associated with his back 
complaints in service, service medical records from September 
1997 reflect an assessment of the absence of a herniated 
nucleus pulposus (HNP).  However, the physician who conducted 
the November 2001 pointed out that such an assessment was 
based on physical examination only (without benefit of X-rays 
or other diagnostic tests).  The Board additionally observes 
that MRI from May 2001 initially assessed degenerative disc 
disease as well as a "small" herniated disc at L4-5 and L5-
S1; whereas, a 1999 MRI was interpreted as showing early 
degenerative disc disease at L4-5 and L5-S1 "without disc 
herniation" and that MRI was additionally interpreted as 
"probably normal for his age".  The medical record is in 
apparent conflict.

Given that the claim has been reopened and the duty to assist 
is for application, the Board is of the view that an 
additional medical opinion would be helpful.  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current status of the veteran's lower 
back disorder and to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then existing lower back condition is 
etiologically related to the veteran's 
service.  

If the examiner determines that some 
lower back pathology is related to 
service, whereas other pathology is more 
likely unrelated to service because of 
e.g. the normal aging process, the 
examiner should so state.  The examiner 
is additionally requested to provide that 
basis for his/her opinion in these 
regards.  The examiner separate the 
effects of the veteran's service-
connected disability(ies) from his non 
service connected pathology to the extent 
possible so that the appropriate 
disability rating may be assigned.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is requested 
to review the claims folder, including 
the service medical records and record 
that such review was conducted.  Any 
special tests deemed warranted by the 
examiner should be administered.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim on appeal.  

If the benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



